Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 7 is objected to.  Specifically, the right side formula (II) in claim 7 should be amended to “NH(2-h)R3h”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The two instances of the limitation “salts of the protonated N-vinylbenzylaminoalkyl-functional siloxanols” lack proper antecedent basis.  Applicants can easily overcome this rejection by amending these two limitations to --protonated salts of the N-vinylbenzylaminoalkyl-functional siloxanols--.
Claims 2 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The amount of water in claim 1 can be equal to 99 wt% and the minimum amount of N-vinylbenzylaminoalkyl-functional siloxanols is claimed to be 1 wt%.  Claim 2 requires that there be no less than 0.1 wt% of an acid.  So it is unclear how embodiments where the composition comprises 99 wt% of water is permitted within the limitations of claim 2 (and claim 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zakikhani (EP-0451665) as evidenced by a technical data sheet for Dow Corning Z6032.
Claims 1-3: Zakikhani teaches a method for the treatment of fabrics.  The method is a two-step method in which a silicon compound having the formula taught on page 2 is reacted with a fibrous substrate in a first step, and then subsequently reacted with an organophosphorus compound in a second step.  The silicon compound employed in the first step includes 3-[2-[p-vinylbenzylamino]ethyl]aminopropyl trimethoxysilane (Dow Corning Z6032) (example 16).  More specifically, example 16 employs the above compound as a 1 wt% solution in water.  Additionally, Zakikhani explicitly teaches more generally that any one of the silicon compounds employed in the first step is prepared as a 0.1-10 wt% solution in water.  Additionally, a weak acid such as acetic acid may also be included in amounts of 0.1-1 wt% so as to aid in the hydrolysis of the first silicon compound (4:30-34).  The pH range of the coating solution is taught by Zakikhani to be 2-9.  The majority of this pH range (2-<7) is acidic.  Given the teachings in example 16 and 4:30-34, it would have been obvious to one having ordinary skill in the art to have prepared an aqueous composition which comprises hydrolyzed N-vinylbenylaminoalkyl-functional alkoxysilanes (which would be a vinylbenzylaminoalkyl-functional siloxanol as required in claim 1) in which the amount of hydrolyzed alkoxysilane is present at a concentration range of from 0.1-10 wt% (which has sufficient overlap with the 1-70 
Claims 7 and 8: The starting aminosilane used to prepare Z6032 is ethylenediaminopropyltrimethoxysilane, which satisfies formula (I) of claim 7 with variables a and b both equal to zero, variable R1 equal to methyl, variable B being equal to a group satisfying formula (II) with variable c being equal to 3, variable e being equal to zero, variable f being equal to 2, variable g being equal to 1, and variable h being equal to zero.  Additionally, ethylenediaminopropyltrimethoxysilane satisfies formula (I) of claim 8 and formula (III) of claim 8.
Claim 16: The first silicon compound taught by Zakikhani, which includes the silicon compound Z6032 employed in example 16, is employed in a method there an aqueous composition satisfying claim 1 is applied as an adhesion promoter on organic fibrous substrates, thereby satisfying claim 16.

Claims 1-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Standke et al. (US Pat. 5,629,400) as evidenced by a technical data sheet for Dow Corning Z6032.
Claims 1-3: Example 7 of Standke et al. is drawn to the preparation of an aqueous hydrolysate of N-benzylaminoethylaminopropyltrimethoxysilane (Dynasylan 1160).  In example 7, Dynasylan 1160 is introduced to a reactor and water is added.  The methanol present in the Dynasylan starting material and the methanol which is produced during the hydrolysis step are removed while water is metered into the reactor at a rate at which the distillate is removed.  The amount of hydrolyzed Dynasylan 1160 relative to the amount of water and acetic acid anticipate the amounts required in claims 1 and 2.  The employment of acetic acid satisfies the limitations of claim 3.  While example 7 does not employ a starting aminosilane which results in an N-vinylbenzylaminoalkyl-functional siloxanol as required by claim 1, the motivation to have employed such a silane would have been obvious to one having ordinary skill in the art.  
Claims 4 and 9: Standke et al. teaches the preparation of hydrolyzed siloxane condensates and co-condensates, as well as hydrolyzed siloxanols as taught on column 3.  The condensates and co-condensates may be linear or cyclic and the number of repeating units is taught to range from 1-20 (4:15-17).  As stated above, Standke et al. renders obvious to one having ordinary skill in the art the employment of N-benzylaminoethylaminopropyltrimethoxysilane as a starting material to prepare a hydrolysate and/or a condensate, the latter being an oligomer (1-20 repeating units) which have N-benzylaminoethylaminopropylsiloxane repeating units.  The molecular weight of each repeating unit is approximately 269 g/mol, so embodiments where the average number of repeating units is 3 or more would satisfy the limitations of claims 4 and 9.  The preparation of such oligomers is obvious given the teachings of Standke et al. in columns 3 and 4.
Claim 5:  Claim 5 is drawn to embodiments where the composition is comprised of at least some salt of the N-vinylbenzylaminoalkyl-functional siloxanol.  The general formula for variable R in Standke et al. is taught at the top of column 4 and includes embodiments wherein some or all of the amino group(s) are protonated.  The counter anion is taught to be from the organic or inorganic acid which is added during the hydrolysis (and optional condensation) and includes halide and the counter anions of hydrochloric acid, nitric acid, formic acid and acetic acid (4:5-9).  The preparation of a hydrolysate where the amount of protonated salt present falls within the 0.2-1.5 mol ratio as required by claim 5 is obvious given the teachings at the top of column 4 of Standke et al.
Claim 6: Standke et al. explicitly teaches the removal of the methanol formed during hydrolysis in example 7.  Additionally, the amount of alcohol present is taught to be less than 5 wt% (claim 5 of Standke et al.).  
Claims 7 and 8: The starting aminosilane used to prepare Z6032 is ethylenediaminopropyltrimethoxysilane, which satisfies formula (I) of claim 7 with variables a and b both equal to zero, variable R1 equal to methyl, variable B being equal to a group satisfying formula (II) with variable c being equal to 3, variable e being equal to zero, variable f 
Claim 10: The hydrolysis products taught by Standke et al. all require a step of alcohol removal (from the native starting materials and from the alcohol produced during the hydrolysis).  So while Standke et al. does not explicitly teach alcohol levels of less than 1 wt% as required by claim 10, one having ordinary skill in the art would have understood that such levels can readily be achieved through the removal of the alcohol produced via hydrolysis via distillation to levels below 1 wt%, the motivation to do so being rooted in the teachings of Standke et al., thereby satisfying claim 10.
Claim 16: The hydrolyzed silanes taught by Standke et al. are taught to be used for the impregnation or leather and textiles (7:10-15), which is a method satisfying claim 16.

Claims not rejected under the prior art
	While all claims stand rejected, it is expected that the 112 rejections above will be overcome by Applicants and the claims not rejected by the prior art references above would contain allowable subject matter.  The method of preparing the aqueous composition of claim 1 as described in claim 11 is not taught or suggested in the prior art, so claim 11 would contain allowable subject matter.  Claims 12-15 and 18-20 also would contain allowable subject matter as being dependent on allowable claim 11.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766